FUNK, P. J.
Epitomized Opinion
Action by plaintiff to enjoin defendant Firestone from proceeding under a judgment and order of sale to sell land. In 1887 Firestone as plaintiff in an action in Common Pleas obtained a judgment on a note and a decree of foreclosure on a mortgage, against Benejah. In 1898 the judgment, which had become dormant, was revived. Executions were issued in 1903 and' IS1O8 and returned unsatisfied. The judgment again became dormant on January 21, 1913. On January 23, 1913, Benejah and his wife conveyed the land in question to plaintiff, reserving to themselves a life estate, and continued to reside on the land until 1921 when Benejah’s wife died. Immediately thereafter Firestone caused an order of sale to issue on the original decree and the land was advertised for sale. Plaintff then brought this action. Question: The judgment having become dormant, does the remainder of the entry known as the decree of foreclosure also become dormant so that an order of sale cannot issue. He'd:
There is a- clear distinction between a judgment on which an execution may issue and a decree of foreclosure with an order of sale. 11663 GC. applies only to a'mo.ney judgment and not to an order of sale. Petition of plaintiff dismissed.